Citation Nr: 0820842	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The most probative evidence shows that the veteran's current 
bilateral hearing loss disability was not manifested within 
one year of service separation; and is not causally related 
to a disease, injury or event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002) 38 C. F. R. §§ 
3.303, 3.3.0, 3.307, 3.309, and 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2006.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  Notice concerning the 
effective date of the award and the disability rating was 
provided to the Veteran in March 2006, and the claim was 
subsequently readjudicated by the RO in the Statement of the 
Case and Supplemental Statement of the Case.
        
        b.) Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of private treatment and a 
report of a VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  

In his January 2006 application for benefits, the veteran 
claimed that he was first treated for hearing problems by 
Audiology Concepts in 1984.  Shortly thereafter, in February 
2006, the RO sent a letter to the veteran informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating those claims under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, including records from any doctors and/or hospitals 
concerning any treatment.  He was further advised that it was 
his responsibility to send medical records showing he has a 
current disability and records showing a relationship between 
his claimed disability and service, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to provide any evidence in 
his possession that pertains to his claim.  

While the veteran reported that he received treatment for 
hearing problems in December 2005 and October 2006 by 
Audiology Concepts, he did not provide a medical release for 
records of treatment dating back to 1984, despite being 
advised that he could do so in the February 2006 letter.  
Further, the claims file contains two (2) March 2006 VCAA 
Notice Response letters, signed by the veteran, in which he 
affirmed that had no other information or evidence to give VA 
to substantiate his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  As noted, the RO advised the veteran 
that he should submit relevant treatment records, and he was 
provided release forms to complete if he wished VA to obtain 
any on his behalf.  He never responded by submitted such 
forms in regard to Audiology Concepts.  Therefore, the Board 
finds that VA had complied with the duty to assist to the 
extent possible under the circumstances.

The veteran was provided a medical examination for his 
alleged bilateral hearing loss in May 2006.  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  Therefore, 
the examination in this case is adequate upon which to base a 
decision..

Accordingly, the Board will proceed to a decision on the 
merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claims are 
denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§3.307(a)(3), 
3.309(a) (2007).

The veteran contends that he has bilateral hearing loss as 
the result of exposure to acoustic trauma during active duty.  
(See Statement In Support of Claim, January 2006.)  
Specifically, he states that he was regularly exposed to 
noise while working around tanks and with radios and other 
communications equipment during service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

At the August 1963 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
20
20
15
LEFT
20
15
25
25
15

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies.

At the August 1966 service separation examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
20
10
15
20
20
LEFT
25
20
20
20
5


Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies.

Upon review, the entirety of the veteran's service medical 
records is absent any complaints, treatment or diagnosis of 
hearing problems, according to VA standards.  In addition, 
there is no indication in the medical evidence of record that 
the veteran had bilateral hearing loss within one year of 
discharge from service according to 38 C.F.R. § 3.385.  
Accordingly, the veteran is not entitled to a presumption of 
entitlement to service connection for bilateral hearing loss 
pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).

The claims folder contains a December 2005 audiogram and an 
October 2006 letter from a private audiologist.  In this 
letter, the audiologist noted that she had been treating the 
veteran since 1996.  She said that the veteran reported 
noticing a hearing loss after returning from service when he 
was fit with his first set of hearing aids.  She also noted 
that the veteran possessed a moderate sloping to severe 
sensorineural bilateral hearing loss, which she indicated had 
remained consistent for as long as she had been working with 
him.  She concluded that it was "possible and plausible" 
that his hearing loss was caused by the tank noise he was 
exposed to during active service. 

At the May 2006 VA examination, the veteran reported hearing 
loss and tinnitus and claimed service connection for these 
conditions based on reported duties during military service.  
After reviewing all of the veteran's military service 
records, examining and interviewing the veteran, the 
audiologist concluded that by the veteran's current history, 
the tinnitus was likely related to military service.  
However, he concluded that it was not likely that the 
veteran's bilateral hearing loss was related to noise 
exposure while in service because his discharge examination 
in August 1966 was normal by VA standards.



At the May 2006 VA examination, audiological puretone 
thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
55
65
65
70
75
LEFT
55
55
65
75
80

Speech recognition ability was 84% for the right ear and 84% 
for the left ear. 

The results of the May 2006 VA examination establish that the 
criteria for hearing loss as described under 38 C.F.R. §3.385 
were met for both the right and left ear according to VA 
standards.  The Board will turn to the question of whether 
that current disability is related to military service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the veteran's claims folder, 
including service medical records that were found to be 
negative for evidence of hearing loss.  The VA examiner 
considered the veteran's own reports as to his history, but 
nevertheless, the VA examiner determined that his hearing 
loss was not related to service.  In rendering this opinion, 
he specifically relied on the absence of audiometric evidence 
of hearing loss in service.  

The private examiner, however, did not review the claims 
folder, and did not review the results of audiometric testing 
in service.  She seemingly based her opinion largely upon the 
veteran's self-report of noticing hearing loss after 
returning from service.  The Board is cognizant that it may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, 
in this instance, the determining factor is not that the 
private examiner based her opinion on a report that is not 
credible; in fact, nothing she noted is inconsistent with the 
history as described by the VA examiner, who noted the onset 
of tinnitus, but not hearing loss while on active duty.  

However, a significant factor for consideration is that the 
VA examiner based his determining on more information than 
the private examiner had available, as the VA examiner 
considered both the veteran's lay reports as to his history, 
and the results of audiometric findings at in service.  As 
the private examiner did not have access to those results, 
which the VA examiner indicated weighed against a finding 
that his hearing loss was related to service, the Board finds 
her opinion to be less probative.

It also should be noted that the first evidence of record 
that the veteran had hearing difficulty of any kind was not 
until many years after his service.  (See Audiology Concepts 
letter dated October 2006.)  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or complaint 
of record of hearing loss is also evidence that weighs 
against the veteran's claim. 

The Board acknowledges the veteran's assertions that he 
currently has bilateral hearing as the result of his active 
duty service.  (See Claim, January 2006.)  Certainly, the 
veteran can attest to factual matters of which he had first-
hand knowledge, such as subjective complaints of trouble 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran has not actually reported the 
onset of hearing loss while on active duty; rather, as noted 
above, he reported the onset after separation, but asserts 
that it is related to noise exposure in service.  

As a lay person, he has not been shown to be capable of 
making such medical conclusions, thus, his statements 
regarding etiology are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  While the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise and cannot establish through lay 
reports alone that his hearing loss is of such severity as to 
meet the criteria of 38 C.F.R. § 3.385, or that his current 
hearing loss disability is etiologically related to service.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

Finally, with respect to the question of direct service 
connection, the Board notes that the VA examiner considered 
the veteran's lay report as to the onset of his symptoms 
after service in light of other facts, including the history 
of the noise exposure that occurred in service.  Ultimately, 
that examiner found that his current disabilities were not 
related to service, and the Board finds that this opinion of 
a competent health care specialist is the most probative and 
persuasive evidence regarding the etiology of the veteran's 
current hearing loss and tinnitus disabilities.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


